Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/07/2020 has been entered. Claims 1-3, 6-9 and 12 have been amended. Claims 1-13 remain pending, claims 1 and 7 being independent.
Response to Arguments
Applicant’s amendments to the independent claims cause a change in scope and thus necessitate new grounds of rejection presented in this Office action.  Applicant’s remarks filed 12/07/2020 are directed towards prior art references partially applied in the current and previous prior rejection of record.  Therefore, the examiner addresses remarks regarding the relevant prior art and claim limitations here for clarity of record and expedited prosecution.
Applicant's arguments regarding claims 1-13, filed 12/07/2020, have been fully considered but they are not persuasive. 
Applicant submits that the prior art of record (Lin and Dal Mutto as applied previously and herein) are does not disclose the feature "calculating a first loss function of a generative 
Application No.: 16/217,904Docket No.: 4448-0483PUS1Reply dated December 7, 2020Page 12 of 16Reply to Office Action of October 16, 2020stochastic gradient descent (SGD)," "projecting the training latent vector back to a unit circle using norm constraint, and inputting the obtained training latent vector to the generator to continue training the generator when the generator fails to generate an expected result" and "calculating a second loss function of the GAN according to a pixel value difference between a generated image and the test image, and updating the test latent vector of the test image using the SGD" as recited in claim 1 and the similar recitations as set forth in claim 7. 
Examiner respectfully disagrees.
First examiner notes for the record that the claim limitations in question regarding the stochastic gradient descent and pixel value difference are broad concepts and also broadly described in the specification.  For the record the pixel value difference broadly described as comparison in instant specification see PGPUB [0038], and  the stochastic gradient descent is broadly described in the present specification see PGPUB [0030] as “minimized objective function method, an optimizer or an optimization algorithm”.  Thus the applicant arguments assume a much narrower claim scope than is reasonably due.
Second, the prior art of record Lin and Dal Mutto, as cited in the rejection, teach the aforementioned claim limitations wherein in a training stage, calculating a first loss function of a generative adversarial network (GAN) according to a labeling difference  (SEE LIN FIG.6 606-608 [0066] “The semantic embedding module 310 evaluates the quality of the generated representations by estimating the classification error.” classification error corresponds to labeling difference; [0062]-[0063])
and updating a generator, a discriminator and the training latent vector of the normal image (See Lin FIG.6 608 [0067] “…The three sub-modules 306, 308 and 310 of the evaluator 304 are jointly optimized together with the generator 302, so … operation 610 the generator 302 generates a subsequent vector representation of the object based on the received feedback…”   where optimization process corresponding to calculating first loss function and updating steps) using a stochastic gradient descent (SGD) (See Lin Fig. 6 608 [0067] “..generates a subsequent vector representation of the object based on the received feedback..” where disclosed iterative optimization process is equivalent to stochastic gradient descent)
Further, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the applicant remarks are found non-persuasive in view of the updated complete rejection as cited below.  The remarks regarding dependent claims 2-6 and 8-13 are also non-persuasive for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin; Kevin et al.  US 20190362191 in view of Dal Mutto; Carlo et al. US 20190108396 and further in view of Fu; Yun et al. US 20190295302.

Regarding Claims 1 and 7, Lin discloses An industrial image inspection method (See Lin, Fig. 4, FIG 6 [0057]-[0067], Fig. 8, [0084]), comprising:
	generating a test latent vector of a test image (SEE Lin Fig. 4, Fig. 6 604 [0061] generator 302.. generates a vector representation of the generated image);
	measuring a distance between a training latent vector of a normal image and the test latent vector of the test image  (See Lin Fig. 4 408, [0057] “..determined distances between the vector representation of the input image and vector representations of other images stored in the data storage 208…”);
judging the test image according to the distance between the training latent vector of the normal image and the test latent vector of the test image (See Lin [0057] “..The similar image determination module 408 determines similar images based on the determined distances between the vector representation of the input image and vector representations of other images stored in the data storage 208. … the similar image determination module 408 identifies that is within a threshold distance of the vector representation of the input image…” where judge normal and defective is intended function met by given structure 408 of Lin); and
recording the optimum test latent vector of the test image if it is judged that the test latent vector of the test image is optimum (See Lin Fig. 6 610 [0067] “..at operation 610 the generator 302 generates a subsequent vector representation of the object based on the where broad claim limitation provides no criteria for said judging thus equilibrium disclosed by Lin sufficiently teaches judging optimum;  See Lin Claim 5. The method of claim 4, wherein the generator modifies generation of future images based on the feedback data received from the discriminator sub-module, the normalizer sub-module, and the semantic embedding sub-module” which implies the generator parameters are recorded);
wherein when the distance between the training latent vector of the normal image and the optimum test latent vector of the test image is smaller than a threshold value, then the test image is judged as normal (SEE LIN [0057] where judge normal equivalent to judged similar via module 408 of Lin based on threshold distance).
wherein in a training stage, calculating a first loss function of a generative adversarial network (GAN) according to a labeling difference  (SEE LIN FIG.6 606-608 [0066] “The semantic embedding module 310 evaluates the quality of the generated representations by estimating the classification error.” classification error corresponds to labeling difference; [0062]-[0063]; Examiner notes for record pixel value difference broadly described as comparison in instant specification see PGPUB [0038]),
and updating a generator, a discriminator and the training latent vector of the normal image (See Lin FIG.6 608 [0067] “…The three sub-modules 306, 308 and 310 of the evaluator 304 are jointly optimized together with the generator 302, so … operation 610 the generator 302 generates a subsequent vector representation of the object based on the received feedback…”   where optimization process corresponding to calculating first loss function and updating steps) using a stochastic gradient descent (SGD) (See Lin Fig. 6 608 [0067] “..generates a subsequent vector representation of the object based on the received feedback..” where disclosed iterative optimization process is equivalent to stochastic gradient descent; Examiner notes for record SGD broadly described in the present specification see PGPUB [0030]); and   
inputting the obtained training latent vector to the generator to continue training the generator when the generator fails to generate an expected result (SEE LIN FIG.6 610 [0067] ..at operation 610 the generator 302 generates a subsequent vector representation of the object based on the received feedback. This process may be repeated until the generator 302 and the evaluator 304 reach an equilibrium. That is the GAN 300 is trained until the three sub-modules 306, 308 and 310 of the evaluator 304 cannot successfully discern between the images generated by the generator 302 and the real images” repeating generating vector when equilibrium is not met teaching inputting vector when fails to generate an expected result); and   
wherein in a test stage, BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/217,904Docket No.: 4448-0483PUS1 calculating a second loss function of the GAN according to a pixel value difference between a generated image and the test image (See Lin FIG.6 606 [0062]-[0063] “..the discriminator 306 outputs a probability that the given input image is a real image or a generated image of the object..”; See also [0066] “The semantic embedding module 310 evaluates the quality of the generated representations by estimating the classification error.” classification error corresponds to labeling difference; Examiner notes for record pixel value difference broadly described as comparison in instant specification see PGPUB [0038]), 
and updating the test latent vector of the test image using the SGD  (See Lin Fig. 6 608 [0067] “..generates a subsequent vector representation of the object based on the received feedback..” where disclosed iterative optimization process is equivalent to stochastic gradient descent; Examiner notes for record SGD broadly described in the present specification see PGPUB [0030]).
Lin does not explicitly disclose judging whether the test image is normal or defected according to the distance between the training latent vector.
Dal teaches judging whether the test image is normal or defected according to the distance between the training latent vector of the normal image and the test latent vector of the test image (See Dal [0258] “..all of the non-defective samples lies within some distance (e.g., two standard deviations) of the mean of the distribution, descriptors that fall outside of the distance are considered to be anomalous or defective..”);
Dal further teaches wherein when the distance between the training latent vector of the normal image and the optimum test latent vector of the test image is smaller than a threshold value, then the test image is judged as normal (SEE DAL [0258] “..each entry of the descriptors falls within a normal (or Gaussian) distribution and that all of the non-defective samples lies within some distance (e.g., two standard deviations) of the mean of the distribution, descriptors that fall outside of the distance are considered to be anomalous or defective..” thus those inside the distance implied judged normal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include judging whether 
The combination of Lin and Dal does not explicitly disclose and projecting the training latent vector back to a unit circle using norm constraint.
Fu teaches projecting the training latent vector back to a unit circle using norm constraint (SEE FU Fig. 14 [0136]-[0137] “...  The generator 1401 is configured to receive three inputs, a latent vector 1404 sampled from a normal distribution, a target segmentation 1406 ..” [0148] An embodiment utilizes a training procedure for training the network including the generator, discriminator, and segmentor.  ...., a batch of latent vectors are sampled from a Gaussian Distribution (0, 1) (which refers to a normal distribution with mean 0 and variation 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination of Lin and Dal to include projecting the training latent vector back to a unit circle using norm constraint as taught by Fu, in order to enhance training accuracy of generator and discriminator (Fu [0004]).
Further regarding Claim 7, the combination teaches an automated optical inspection apparatus performing automated optical inspection on a plurality of samples (See Dal Fig. 1B [0077] 3-D scanner 100, Fig. 6) and the image inspection module, coupled to the automated optical inspection apparatus (See Dal Fig. 1B [0077] analysis agent 300, Fig. 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include an automated optical inspection apparatus performing automated optical inspection on a plurality of samples 

Regarding Claims 2 and 8, the combination teaches wherein the step of generating the test latent vector of the test image comprises:
	initializing the test latent vector of the test image; inputting the test latent vector of the test image to a generator to make the generator generate a generated image; 
(SEE LIN FIG. 6 604 [0061] At operation 604, the generator 302 generates a vector representation of the object in a normalized view. That is, the generator 302 generates an image of the object in the normalized view, and generates a vector representation of the generated image.)
determining a pixel value difference between the generated image and the test image (SEE LIN FIG.6 606 [0062] At operation 606, the GAN generation module 202 provides the vector representation of the object and a real image of the object to three sub-module 206, 208 and 210 of an evaluator 204. [0063] The discriminator 306 analyzes the input image generated by the generator 302 to determine how well the generated image depicts the object. That is, the discriminator 306 outputs a probability that the given input image is a real image or a generated image of the object.);
calculating a loss function according to the pixel value difference between the generated image and the test image, and updating the test latent vector of the test image (SEE LIN FIG.6 608 [0067] The three sub-modules 306, 308 and 310 of the evaluator 304 are jointly optimized together with the generator 302, so that they are balanced to contribute to a ;
inputting the updated test latent vector of the test image to the generator to make the generator generate the generated image again when it is judged that the test latent vector of the test image is not optimum (SEE LIN FIG.6 610 [0067] ..at operation 610 the generator 302 generates a subsequent vector representation of the object based on the received feedback. This process may be repeated until the generator 302 and the evaluator 304 reach an equilibrium. That is the GAN 300 is trained until the three sub-modules 306, 308 and 310 of the evaluator 304 cannot successfully discern between the images generated by the generator 302 and the real images);
and recording a mean and a variance of the test latent vector when it is judged that the test latent vector of the test image is optimum (SEE DAL[0258] “..each entry of the descriptors falls within a normal (or Gaussian) distribution and that all of the non-defective samples lies within some distance (e.g., two standard deviations) of the mean of the distribution, descriptors that fall outside of the distance are considered to be anomalous or defective..” where the mean and variance are recorded in descriptors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include recording the optimum test latent vector of the test image and a mean and a variance of the test latent vector as taught by Dal, in order to effectively detect anomalies (Dal [0258]).

Regarding Claims 3 and 9, the combination teaches when the test latent vector of the test image is initialized (See Lin FIG. 6 604 [0061] At operation 604, the generator 302 generates a vector representation of the object in a normalized view. That is, the generator 302 generates an image of the object in the normalized view, and generates a vector representation of the generated image.)
and further teaches the test latent vector of the test image is randomly generated using Gaussian distribution from the unit circle (See Fu Fig. 14 [0148] An embodiment utilizes a training procedure for training the network including the generator, discriminator, and segmentor.  ...., a batch of latent vectors are sampled from a Gaussian Distribution (0, 1) (which refers to a normal distribution with mean 0 and variation 1) where given distribution equivalent to Gaussian from unit circle). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the test latent vector of the test image is randomly generated using Gaussian distribution from the unit circle, as taught by Fu, in order to enhance training accuracy of generator and discriminator (Fu [0004]).

Regarding Claims 4 and 10, the combination teaches wherein the step of measuring the distance between the training latent vector of the normal image and the test latent vector of the test image (See Lin [0057] “..The similar image determination module 408 determines similar images based on the determined distances between the vector representation of the comprises: measuring the distance between the training latent vector of the normal image and the optimum test latent vector of the test image according to the mean and the variance of the test latent vector, and a mean and a variance of the training latent vector (See Dal [0258] “..each entry of the descriptors falls within a normal (or Gaussian) distribution and that all of the non-defective samples lies within some distance (e.g., two standard deviations) of the mean of the distribution, descriptors that fall outside of the distance are considered to be anomalous or defective..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include measuring the distance between the training latent vector of the normal image and the optimum test latent vector of the test image according to the mean and the variance of the test latent vector, as taught by Dal, in order to effectively detect anomalies (Dal [0258]).

Regarding Claims 5 and 11, the combination teaches wherein when the distance between the training latent vector of the normal image and the test latent vector of the test image is not smaller than a threshold value, then the image inspection module judges the test image as defected (See DAL [0258] “..descriptors that fall outside of the distance are considered to be anomalous or defective..”; See also Lin Fig. 4 [0057] “… the similar image determination module 408 identifies that is within a threshold distance of the vector where judge normal and defective is intended function met by judging structure 408 of Lin).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include judging normal and defective as taught by Dal, in order to effectively detect anomalies (Dal [0258]).

Regarding Claim 6 and 12, the combination teaches in the training stage, initializing the training latent vector of the normal image; inputting the training latent vector of the normal image to the generator to make the generator generate the generated image  (SEE LIN FIG. 6 604 [0061] “At operation 604, the generator 302 generates a vector representation of the object in a normalized view. That is, the generator 302 generates an image of the object in the normalized view, and generates a vector representation of the generated image”);
inputting the normal image and the generated image to the discriminator; comparing, by the discriminator, the normal image with the generated image, and determining whether the discriminator discriminates the normal image from the generated image or not  (SEE LIN FIG.6 606 [0062] At operation 606, the GAN generation module 202 provides the vector representation of the object and a real image of the object to three sub-module 206, 208 and 210 of an evaluator 204. [0063] The discriminator 306 analyzes the input image generated by the generator 302 to determine how well the generated image depicts the object. That is, the discriminator 306 outputs a probability that the given input image is a real image or a generated image of the object.); 
and recording a model and parameters of the generator, the training latent vector of the normal image (SEE LIN FIG.6 610 [0067] ..at operation 610 the generator 302 generates a subsequent vector representation of the object based on the received feedback. This process may be repeated until the generator 302 and the evaluator 304 reach an equilibrium. That is the GAN 300 is trained until the three sub-modules 306, 308 and 310 of the evaluator 304 cannot successfully discern between the images generated by the generator 302 and the real images. See LIN Claim 5. The method of claim 4, wherein the generator modifies generation of future images based on the feedback data received from the discriminator sub-module, the normalizer sub-module, and the semantic embedding sub-module” where it is inherent/obvious the generator parameters are recorded)
and a mean and a variance of the training latent vector (SEE DAL[0258] “..each entry of the descriptors falls within a normal (or Gaussian) distribution and that all of the non-defective samples lies within some distance (e.g., two standard deviations) of the mean of the distribution, descriptors that fall outside of the distance are considered to be anomalous or defective..” where the mean and variance are recorded in descriptors).
 when the generator generates an expected result (SEE LIN FIG.6 610 [0067]  the evaluator 304 reach an equilibrium)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include recording  the training latent vector of the normal image, and a mean and a variance of the training latent vector when the generator generates an expected result as taught by Dal, in order to effectively detect anomalies (Dal [0258]).

	Regarding Claim 13, the combination teaches A computer readable recording medium capable of executing the industrial image inspection method according to claim 1 when being loaded and executed by an industrial image inspection system (See Lin Fig  6 [0057]-[0067],  Fig. 8, [0084] machine readable medium).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/UMAIR AHSAN/Examiner, Art Unit 2647